Citation Nr: 0400166	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  94-18 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for left ear hearing 
loss.  

3.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right knee.  

4.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left knee.  

5.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right ankle.  

6.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left ankle.  

7.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right elbow.  

8.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left elbow.  

9.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right foot.  

10.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left foot.  

11.  Entitlement to a rating in excess of 20 percent for 
arthritis of the cervical spine.  

12.  Entitlement to an effective date prior to September 1, 
1991, for additional Department of Veterans Affairs (VA) 
disability compensation benefits for a dependent child.  

(The issue of whether a $2,802.00 overpayment of VA 
compensation benefits was properly created and the issue of 
entitlement to waiver of recovery of that overpayment will be 
addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had over twelve years of active military service 
ending with his discharge in April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In February 1993, the RO denied the claim for a retroactive 
award of additional compensation based on the dependency of a 
child.  The veteran submitted a notice of disagreement in 
April 1993 and a statement of the case was issued in June 
1993.  The transcript of a July 1993 RO hearing is of record 
which has been construed as a timely substantive appeal.  

In June 1996, the RO denied service connection for bilateral 
hearing loss and in October 1996, the RO denied increased 
ratings for arthritis of the knees, ankles, elbows, cervical 
spine and mid-foot.  The veteran submitted a notice of 
disagreement with the June 1996 rating decision in September 
1996 and a notice of disagreement with the October 1996 
rating decisions in November 1996.  A statement of the case 
on all issues was sent to the veteran in January 1997.  A 
substantive appeal was received in March 1997.  In July 1999, 
the RO granted increased ratings for the elbows, ankles, feet 
and cervical spine and denied increased rating for the knees.  
In September 1999, the veteran submitted a statement which 
indicated that the July 1999 rating decision satisfied his 
appeal but only for "arthritis, partially."  The veteran 
also indicated in the same communication that his "arthritis 
is worse than when this appeal was filed."  An undated 
Memorandum in the claims file indicates that the RO did not 
find this correspondence to withdraw the appeal of the 
October 1996 rating decision.  The Board agrees with this 
determination.  The issues remain in appellate status.  

The veteran testified at a personal hearing before the Board 
in Washington, D.C. in May 2003.  

In April 2001, the RO denied the claims of entitlement to 
individual unemployability and entitlement to special monthly 
compensation based on the need for aid and attendance and/or 
being housebound.  The veteran was provided with notice of 
the rating decision in May 2001.  A notice of disagreement 
with the April 2001 decision was received in June 2001.  A 
statement of the case on the issues was sent to the veteran 
in December 2002 but a timely substantive appeal was not 
received on either issue.  These issues are therefore not in 
appellate status.  

In correspondence which was received at the RO in June 2001, 
the veteran raises claims of entitlement to service 
connection for arthritis in the left hand and entitlement to 
an increased rating for acne keloidalis.  At the time of his 
May 2003 central office hearing, the veteran raised the claim 
of entitlement to service connection for an injury to the 
left cheek secondary to falls due to his service-connected 
disabilities.  In June 2003, he alleged that an October 20, 
1996 rating decision which denied service connection for 
arthritis of the lumbar spine contained clear and 
unmistakable error and should be reversed.  The issues are 
not inextricably intertwined with the current appeal and are, 
therefore, referred to the RO for appropriate action.

The claim of entitlement to service connection for left ear 
hearing loss and the claims of entitlement to increased 
ratings for arthritis as well the earlier effective date 
issue will be addressed in the remand portion of this 
decision.  


FINDING OF FACT

Right ear hearing loss disability was manifested within one 
year of the veteran's discharge from active duty service.


CONCLUSION OF LAW

Right ear hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  A 
review of the claims file reveals that the RO has not 
provided the veteran with the required notices for the VCAA.  
However, in light of the favorable decision regarding the 
right ear hearing loss issue, there is prejudice by the Board 
proceeding with appellate review of this issue at this time.  

Entitlement to service connection for right ear hearing loss.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  This is a rebuttable presumption.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  VA's Under Secretary for Health held in an October 4, 
1995, memorandum opinion that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.

When there is an approximate balance of positive and negative  
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purpose of determining service connection, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000 
or 4,000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

Analysis

A review of the service medical records reveals that there 
was no evidence of hearing loss for VA purposes included in 
those records.  The veteran's hearing acuity was determined 
to be 15/15 using whispered voice and spoken voice testing at 
the time of his entrance examination which was conducted in 
January 1957.  
On the audiological evaluation at the time of his discharge 
examination in January 1969, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
0
LEFT
5
0
0
25
15

However, at the time of a private audiological evaluation in 
May 1969, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
30
40
LEFT
5
5
0
20
30

Subsequent VA audiometric examinations over the years confirm 
current right ear hearing loss disability as defined by 38 
C.F.R. § 3.385.

The Board finds service connection is warranted for right ear 
hearing loss based on the report of the May 1969 private 
audiological examination which demonstrated the presence of 
hearing loss for VA purposes at that time.  While there was 
no hearing loss demonstrated in the service medical records, 
right ear hearing loss was present within the one year 
presumptive period set out under 38 C.F.R. §§ 3.307 and 
3.309.  The presence of right ear hearing loss for VA 
purposes was confirmed by the report of the October 1975 
private audiological testing and additional private 
audiological testing which was conducted in 1996.  


ORDER

Service connection for right ear hearing loss is warranted.  
The appeal is granted to this extent.  


REMAND

With regard to the remaining issues, review of the claims 
files reveals that the veteran has not been provided with 
appropriate VCAA notice.  In the recent past, the Board has 
been attempting to cure any VCAA notice deficiency by mailing 
a VCAA letter to the appellant under the provisions of 38 
C.F.R. § 19.9(a)(2)(ii).  However, this regulatory provision 
was recently invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Therefore, while the Board regrets further delay in 
this case, it appears that additional action by the RO to 
comply with all VCAA notice requirements is necessary before 
the Board may properly proceed with appellate review.  

Additionally, the Board notes that the veteran reported at 
the May 2003 that he had been awarded Social Security 
Administration disability compensation in 2002.  Reports of 
the veteran's ongoing treatment for disabilities are relevant 
to his claims and should also be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should review the record and 
issue an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should also advise the 
veteran of the evidence necessary to 
substantiate his claims, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).
 
2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



